Citation Nr: 1748783	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  09-23 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) by reason of service-connected disabilities, prior to April 22, 2008.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.  

This matter initially came before the Board of Veterans' Appeals (hereinafter Board) on appeal from a rating decision of January 2008, by the San Diego, California, Regional Office (RO), which granted service connection for PTSD and assigned a 30 percent rating, effective from June 5, 2007.  The Veteran perfected a timely appeal of the rating assigned.  In February 2009, jurisdiction over the Veteran's file was transferred to the Muskogee RO.  

On December 12, 2011, the Veteran appeared at the RO and testified at a Board video-conference hearing.  A transcript of the hearing is of record.  

In June 2013, the Board remanded the case to the RO for further evidentiary development of the issue of an initial rating in excess of 30 percent for PTSD.  Following the requested development, a supplemental statement of the case (SSOC) was issued in November 2012.  

In a September 2014 decision, the Board granted an initial rating of 50 percent for PTSD, and disposed of other issues that are not part of this current appeal.  The Board also pointed to a pending claim for TDIU submitted in May 2012 during the appellate period, subsequent to an October 2009 RO's adjudication that denied TDIU which he did not file a notice of disagreement with.  The Board opted to refer rather than remand the TDIU claim in the September 2014 decision.  

The Veteran appealed the Board's September 2014 decision to the United States Court of Appeals for Veterans Claims (CAVC).  In May 2015, Counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand.  An Order of the Court, dated May 19, 2015, granted a joint motion for partial remand of the increased rating issue for PTSD, now rated as 50 percent disabling, and also granted a joint motion to modify the portion of its decision that referred the pending TDIU claim, ordering that this be changed to a remand of the TDIU, pointing out that TDIU exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In July 2015, the Board remanded the case to the RO for still further evidentiary development.  The Board noted that the RO granted entitlement to TDIU in a March 2015 rating decision, with an effective date of April 22, 2008; however, because this TDIU was based at least in part on his PTSD, with the appeal of the initial PTSD rating pending since June 6, 2007, this does not appear to be a complete grant of the benefit on appeal.  Thus the Board remanded the TDIU claim effective prior to April 22, 2008, to the RO for further adjudication.  Following the requested development, an SSOC was issued in March 2017.  


FINDINGS OF FACT

1.  The Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as depression, anxiety, sleep impairment due to nightmares, intrusive thoughts, suspiciousness, increased anger, irritability, hypervigilance, disturbance of motivation and mood, mild memory loss, difficulty in establishing and maintaining relationships, but has not been manifested by deficiencies in most areas.  

2.  The Veteran's service-connected disabilities did not render him unable to secure and follow a substantially gainful occupation prior to April 22, 2008.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.130, Diagnostic Code 9411 (2016).  

2.  The criteria for a TDIU have not been met prior to April 22, 2008.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.15, 4.16 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in July 2007 and August 2007.  Additional letters were issued in May 2008, April 2012, June 2012, July 2012, and November 2014. 

It also appears that all obtainable evidence identified by the Veteran relative to his claim decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of the claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board notes that in the July 2015 remand the Board directed the AOJ to schedule the Veteran for a VA examination to address the nature and severity of his service-connected PTSD, and obtain an opinion concerning the degree of social and industrial impairment resulting from the Veteran's PTSD.  On February 23, 2016, the Appeals Management Center initiated an examination request at the Fayetteville, Arkansas VA Medical Center (VAMC). The Appeals Management Center indicated that the Veteran failed to appear for the examination, which was scheduled for March 7, 2016.  In a Report of General Information, dated March 7, 2016, it was noted that the Veteran contacted QVC about the appointment and they did not have transportation scheduled for him.  Consequently, on January 27, 2017, the AMC initiated another examination request for the Veteran.  The record indicates that the Veteran again failed to report for the examination scheduled for February 7, 2017.  

Under VA regulations, when a claimant, without showing good cause, fails to report for an examination scheduled in conjunction with an original claim, the claim shall be rated on the evidence of record.  38 C.F.R. § 3.655 (b) (2016).  As noted above, the examination was rescheduled once due to a finding that the Veteran showed good cause for his failure to report in March 2016; however, neither the Veteran nor his representative have given a reason as to why he failed to report for the February 2017contract  examination or that he had good cause for missing the examination.  Furthermore, the Veteran and his representative have not indicated that he missed the examination due to a lack of notice.  Therefore, the Board finds that good cause has not been demonstrated for the failure to report for the February 2017 examination, and his claims for an initial rating in excess of 50 percent for his PTSD and TDIU will be rated based on the evidence of record.  Id.  


II.  Factual background & Analysis-Higher Evaluation for PTSD.

The Veteran essentially contends that the symptoms of PTSD are more disabling than reflected by the 50 percent disability rating currently assigned.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

 In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Historically, the Veteran's claim for S/C for PTSD (VA Form 21-526) was received in June 2007.  Submitted in support of the claim was a progress note from the Corona Vet Center, dated June 2007, indicated that the Veteran seemed to meet the criteria for PTSD according to his symptoms and criteria presented in the DSM-IV.  He denied SI/HI during assessment.  

The Veteran was afforded a special psychiatric examination in August 2007.  It was noted that the Veteran served in the Marines and served two tours in Vietnam.  The Veteran indicated that he was assigned as an artillery repairman in Vietnam.  The Veteran indicated that they were blown up with 122 military rockets; they were also overrun in February 1969.  The Veteran related that he still had dreams about the Vietnam incidents; he reported being easily started, because loud noises remind him of Vietnam and the firefights.  The Veteran noted that his PTSD symptoms began years ago around 1969.  He reported difficulty sleeping due to recurrent nightmares and flashbacks, and waking up in a cold sweat.  The Veteran reported that he gets angry easily and is impatient.  He had never been psychiatrically hospitalized and denied going to the emergency room for any psychiatric reasons.  

On mental status examination, it was noted that orientation was normal.  His appearance and hygiene were appropriate.  Mood and affect were abnormal.  He was anxious and depressed.  The examiner noted that the Veteran was irritable, had impaired impulse control and had outbursts of anger.  Communication was normal.  Speech was normal.  No panic attacks were noted.  No hallucinations or delusions were noted.  No ritualistic obsession was noted.  Thought processes were abnormal; the Veteran was still preoccupied about the time he was overrun by the Vietnamese and also the time he was blown up by a 122 rocket.  Judgment was intact.  Abstract thinking was absent.  Memory was reported to be moderately abnormal in that the Veteran had difficulty with the retention of highly learned materials and remembering to complete tasks.  Suicidal ideations and homicidal ideations were absent.  The pertinent diagnosis was PTSD, delayed type; he was assigned a GAF score of 60-65.  The examiner stated that, based on his examination, the Veteran was mentally capable to managing his benefit payments in his own best interest.  He had occasional difficulty performing activities of daily living.  His psychiatric symptoms were mild to moderate; he had difficulty establishing and maintaining work and social relationships and decrease in work efficiency, especially during periods of significant stress.   He had no difficulty understanding simple commands, but had some difficulty with complex commands.  He was not a danger to himself or other people.  

In an affidavit, dated in October 2007, the Veteran indicated that he was currently taking medication for depression.  Since discharge, he has had many aggressive arguments and fist fights; he has had nightmares almost every night causing him to wake up in cold sweats.  The Veteran indicated that he had few friends.  He stated that he constantly worried that someone was out to get him; as a result, he slept with a gun and carried it at all times.  He also reported having a short temper; and he noted that, because of his short temper, anger and paranoia, only one of his children speaks to him.  He does not like to have people around him and he does not like crowds.  He does not socialize.  He has never told a doctor how he feels and never spoken to a counselor about these feelings until his last accident.  The Veteran indicated that he has had feelings of suicide since the accident.  

During a behavioral health intake in October 2007, it was noted that the Veteran was sleeping poorly, isolated himself, has a temper, gets angry and irritable from time to time, but is able to make up with family members.  He has never been violent against other people.  He reported feeling exhausted most of the day because of severe chronic health problems.  He denied any current suicidal ideation or homicidal ideation.  He also denied any audio, visual hallucinations.  He was described as being hypervigilant and irritable.  The Veteran was currently unable to work due to other physical condition, particularly a heart disease.  Following a mental status examination, the Veteran was diagnosed with PTSD and assigned a GAF score of 65.  

VA progress notes dated from June 2008 through May 2009 show that the Veteran received ongoing clinical attention and treatment for his PTSD symptoms.  A mental health note, dated in January 2009, indicates that the Veteran reported continued difficulty sleeping; he also reported anxiety and depression.  The Veteran also reported fleeing suicidal ideations without intent.  It was noted that the Veteran was in a "good mood."  The diagnosis was PTSD; he was assigned a GAF score of 55.  During a clinical visit in May 2009, the Veteran reported continued night sweats due to nightmares; as a result, he continued to have difficulty sleeping.  The Veteran also reported increased anxiety.  It was noted that he continued to have intermittent suicidal ideations daily which cause him to become depressed.  He stated that he always has his gun out due to hypervigilance.  He denied any homicidal ideations, audio or visual hallucinations with mild paranoia.  On examination, his mood was described as depressed with increased irritability, anxiety and blunted affect.  Memory was grossly intact.  His thoughts were logical, coherent and goal directed.  The diagnostic impression was PTSD and MDD, and he was assigned a GAF score of 55.  

The Veteran was afforded a VA examination in May 2009.  At that time, it was noted that the Veteran continued to report problems with PTSD with no periods of remission since his last evaluation in June 2007.  He complained of waking up in a cold sweat every night, insomnia, depression and feeling of detachment from others.  It was also reported that he has intrusive memories and recurring distressing dreams.  The Veteran reported being hypervigilant and sleeping with a gun every night.  He was currently being treated for anxiety and sleep problems; he has been tried on antidepressants, but they have always "whacked me out."  It was noted that the Veteran last worked three years ago as a licensed contractor; he had been a licensed plumber, electrician, general contractor and engineering contractor.  He was able to maintain personal hygiene and basic activities of daily living, but is very dependent on his wife.  He lives with his wife to whom he has been married for one year.  He has three grown children who he stays in contact with by phone.  

On mental status examination, the Veteran was described as casually dressed, but somewhat disheveled.  He was oriented x4 without any evidence of thought disorder.  He showed no signs of derailment, tangentiality or circumlocution.  He did have somewhat pressured speech and appeared tense throughout the interview.  He also admitted to a depressed mood on a daily basis and admitted to suicidal thoughts without any intent.  He denied homicidal ideation or intent.  He admitted to difficulty with concentration and memory.  The pertinent diagnosis was PTSD.  The examiner assigned a GAF score of 60.  The examiner stated that the symptoms of PTSD, such as fatigue from inadequate sleep and detachment from others would contribute to a moderate level of impairment in occupational functioning.  In his previous employment, he kept contact with others to a minimum.  Similarly, the Veteran reported getting along well with his wife, but has kept a distant relationship with his children over the years.  He also prefers to keep isolated and to minimize contact with other people.  

At his personal hearing in December 2011, the Veteran testified that he had difficulty sleeping as a result of nightmares.  Although he had a little more control on his dreams, he does not get more than two or two and a half hour of sleep.  He has a very short temper.  He has difficulty getting along with people.  He does not like to have people around him.  He also suffers from panic attacks.  He also reported being irritable.  The Veteran indicated that he has no close friends.  He reported having a stepson, with whom he communicates; they even go hunting together.  He pretty much stays to himself.  He's currently on social security; he stopped working after getting into an accident, crushing his leg and losing an eye.  He was on life support for induced coma for 10 weeks.  He reported having suicidal thoughts.  

The Veteran was afforded a VA examination in May 2012.  The Veteran reported that he and his wife of 4 to 5 years have been together for a total of 10 to 15 years now and that they get along great.  He reported that she has stuck with him through at least a couple of life-threatening health problems.  The Veteran reported having 4 biological children, plus 5 kids he helped his current wife raise, as well as 2 kids he helped a prior wife raise.  The Veteran has 5 siblings still living, but he only has communication with one brother and one sister.  He has one truck driver buddy.  They occasionally hunt deer together, but the Veteran explained that when they do, they each take their own campers.  The person living with the Veteran and his wife is possibly the only other person he considers a friend.  It was noted that the Veteran had his own company the last 10 years that he worked.  He stated that he couldn't work for anyone else.  He was licensed as a plumber, electrician, general contractor, and an engineer out in CA.  It was noted that after his accident in August 2006, the Veteran was unable to work due to physical problems; he reports that those licenses have expired.  He is receiving treatment at the VAMC; he claims that several antidepressant medications have been tried over the last several years.  He reported having recurrent dreams, bad sweats at night, depressed, most of the time.  He reported memory problems.   He also reported paranoia.   The examiner noted that the Veteran's PTSD is manifested by depressed mood, mild memory loss, disturbances of motivation and mood.  The pertinent diagnoses were PTSD and dysthymic disorder.  He was assigned a GAF score of 62.  The examiner noted that the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  

Submitted in support of the Veteran's claim Were VA treatment notes dated from September 2008 to December 2014.  These records show that the Veteran received ongoing clinical evaluation for a number of disabilities, including his PTSD.  

The Veteran underwent a DBQ examination in January 2015.  At that time, it was noted that the Veteran has been seeing a psychiatrist about every two months at the Wichita Kansas VA for the past 6 years; he was currently taking Temazepam for sleep and anxiety.  He has never been psychiatrically hospitalized.  It was noted that the Veteran and his wife were both seen for interview.  It was reported that this was the Veteran's third marriage and he and his wife get along fairly well; they did not report any problems with their marriage.  It was reported that the Veteran has not worked since he was in a car accident in 2006, which resulted in loss of his right eye, crushed ankle and broken leg.  He has continued to have chronic pain from the accident.  He was self-employed as a general contractor in California up until the time of the accident.  Additionally, he has medical problems including history of diabetes, cardiomyopathy, hypertension, hearing loss and obesity.  

The examiner noted that the Veteran's disability is manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and impaired impulse control.  The examiner further noted that the Veteran was oriented x4 with no evidence or history of underlying thought disorder or psychosis.  He was cooperative and friendly during the examination.  He was not suicidal or homicidal.  Insight, judgment and reasoning were average.  He reported problems with short term memory.  It was further noted that the Veteran endorsed PTSD symptoms with frequent nightmares several times a week with night sweats.  He has a history of irritability, anger problems with some impaired relationships at times with others.  He also had a long history of depression symptoms secondary to history of family problems, health problems and PTSD.  The examiner noted that the Veteran required continuing psychotherapy; he did not appear to pose any threat of danger or injury to self or others.  

Subsequently submitted in support of the Veteran's claim were VA progress notes dated from VAPNs dated from May 2012 through March 2017.  A Mental health note dated in April 2013, noted that the Veteran was fidgety.  He also reported being depressed, anxious and irritable.  The impression was PTSD and MDD; he was assigned a GAF score of 50.  During a clinical visit in March 2015, the Veteran reported being angry and agitated; anxiety attacks.  He indicated that he carries a gun at all time.  He also reported having nightmares.  On examination, it was noted that the Veteran PTSD was manifested by depression, anxiety and irritability.  He had intermittent suicidal ideation with plan.  Thoughts logical, coherent and goal directed without evidence of psychotic process.  Concentration impaired.  Insight intact.  Judgment was adequate.  Memory was impaired.  Diagnostic impression was PTSD.  The examiner noted that the ongoing stress from his finances and severe pain due to the weather has had a negative impact on his mood; his mood was depressed, irritable and anxious.  

The Veteran's service-connected PTSD has been evaluated as 50 percent disabling under Diagnostic Code 9411 (2016).  A rating of 50 percent is assigned where the claimant exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term or long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A rating of 70 percent is assigned where the claimant exhibits occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain successful relationships.  

A rating of 100 percent is assigned where the claimant exhibits total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  The rating agency shall also consider the extent of social impairment, but not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b).  

Moreover, the list of symptoms under the rating criteria is meant to be examples of the symptoms that would warrant the evaluation, but they are not meant to be exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders. Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, and that a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

In assessing the evidence of record, it is also important to note that the Global Assessment of Functioning (GAF) Scale reflects the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the DSM-IV).  A score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A score of 61 to 70 is defined as some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Id.  

After review of the evidentiary record, the Board finds that the criteria are not met for an initial rating in excess of 50 percent for PTSD during any period on appeal.  Significantly, the Board finds that the Veteran's PTSD symptoms established by the evidence of record are not the equivalent in severity to those associated with a 70 percent disability rating causing problems such as deficiencies in most areas.  In this regard, the Board finds that the evidence shows that the Veteran's PTSD has been characterized by depression, anxiety, chronic sleep impairment, nightmares, intrusive thoughts, irritability, hypervigilance, suspiciousness, mild memory loss, disturbances in motivation and mood, and difficulty and difficulty in establishing and maintaining effective work and social relationships.  The assigned GAF scores also tend to show that his disability is not so severe as to meet the level of impairment described for the 70 percent or 100 percent rating.  Significantly, the Veteran was assigned a GAF score of 60-65 in in August 2007, a GAF of 60 in May 2009, and a GAF score of 62 in May 2012.  These records reflect a moderate level of PTSD symptoms, which is consistent with the 50 percent rating assigned.  

In this regard, the Board finds that the Veteran's impairment did not approximate the occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood necessary for a 70 percent disability evaluation.  See id.  Indeed, despite reporting that he limited his socialization, the Veteran had his own company and had been employed for a long time until he had an accident in August 2006; and, in May 2012 the Veteran reported that he and his wife of 4 to 5 years have been together for a total of 10 to 15 years now and that they get along great.  Similarly, his thinking and judgment have been intact.  

Additionally, the 70 percent rating criteria contemplates deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, and such deficiencies must be "due to" the symptoms listed for that rating level, "or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed mood, and because the 70percent level contemplates a deficiency in "mood" among other areas, does not mean his PTSD rises to the 70 percent level.  Indeed, the 30, 50, and 70 percent criteria each contemplate some form of mood impairment.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Id.  Here, the Veteran's depressed mood is expressly contemplated by the 30 percent criteria, or at best, the 50percent criteria, which contemplates "disturbances" in mood.  38 C.F.R. § 4.130. The Veteran is adequately compensated for that impairment.  

The Board notes that the Veteran has reported having fleeting suicidal ideation, particularly during the December 2011 hearing; however, more recently, he has denied suicidal ideation.  Indeed, in May 2009, the Veteran admitted to suicidal thoughts but denied any plans or intent.  In May 2012, the Veteran did not report any suicidal or homicidal ideation.  On examination in January 2015, it was noted that the Veteran was not suicidal or homicidal.  Given that the rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the single suicidal gesture more closely analogous to that contemplated by his current 50 percent rating.  Vazquez-Claudio, 713 F.3d at 117.  

The Board also finds that the Veteran's PTSD symptoms cause occupational and social impairment to at least some degree.  Given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114   (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  

While the Veteran has reported suicidal ideation, such reports have been largely infrequent and controlled, with no intent.  The Veteran has not displayed any other symptom that would support a finding of occupational and social impairment with deficiencies in most areas.  He has not experienced problems similar to those contemplated by the 70 percent rating, like obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  

In light of the foregoing, the Board concludes that the preponderance of evidence is against a finding that the Veteran's PTSD symptoms are of such severity to warrant a rating of 70 percent or higher.  Accordingly, the Board concludes that the Veteran does not meet or nearly approximate the level of disability required for an evaluation in excess of 50 percent for his PTSD; hence, entitlement to a schedular rating higher than 50 percent must be denied.  

Extraschedular Consideration

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, to his level of social and occupation impairment.  Specifically, the Veteran primarily reports depressed mood, anxiety, insomnia, nightmares, social withdrawal, irritability, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships, all resulting in reduced reliability and productivity.  As discussed above, the 50 percent rating is adequate to fully compensate for these symptoms and are contemplated by the rating criteria.  

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of these disabilities for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  




III.  Factual background & Analysis-TDIU prior to April 22, 2008.

A "schedular" TDIU may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16.  38 C.F.R. § 4.16(b).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  Id.  

 Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In determining the severity of impairment, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  

The Veteran submitted an initial claim for TDIU (VA form 21-8940) in September 2008.  Another application for TDIU (VA form 21-8940) was received in November 2014.  The Veteran reported that he completed high school and had training in vehicle repair.  The Veteran indicated that he last worked full time in August 2006; he worked as a contractor plumbing and electrical work; he was self-employed.  

The Veteran's service-connected disabilities include PTSD, rated as 50 percent, effective from June 5, 2007; diabetes mellitus, rated as 20 percent disabling, effective April 22, 2008; tinnitus, rated as 10 percent disabling, effective June 5, 2007; left upper extremity sensory polyneuropathy associated with DM, type II, rated as 10 percent disabling, effective April 22, 2008, sensory polyneuropathy of the right upper extremity, rated as 10 percent disabling, effective April 22, 2008; sensory polyneuropathy of the right lower extremity, rated as 10 percent disabling, effective April 22, 2008; sensory polyneuropathy of the left lower extremity, rated as 10 percent disabling, effective April 22, 2008; and bilateral hearing loss, rated as 0 percent disabling, effective June 5, 2007 and 10 percent, effective September 30, 2008.  Thus, his combined rating was 60 percent from June 5, 2007; and he first met the percentage requirements under § 4.16(a) as of April 22, 2008, with a combined rating of 80 percent.  

Prior to April 22, 2008, the Veteran's combined rating was 60 percent, with his PTSD, evaluated as 50 percent disabling, tinnitus rated as 10 percent disabling, and bilateral hearing loss, rated as noncompensable.  Therefore, the Veteran did not meet the schedular requirements for TDIU.  

A total rating based on individual unemployability, however, may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).  

In this case, the evidence does not show that the Veteran is precluded from employment by his PTSD, tinnitus and bilateral hearing loss disability prior to April 22, 2008.  Significantly, during a behavioral health intake in October 2007, it was noted that the Veteran was currently unable to work due to other physical conditions, particularly heart disease.  

Of record are records from the Social Security Administration (SSA).  Among these records is a form signed by the disability examiner, dated July 24, 2007, wherein it was deterrmined that the Veteran was disabled due to valvular heart disease and cardiomyopathy.  

In addition, at his personal hearing in December 2011, the Veteran indicated that he stopped working after getting into an accident, crushing his leg and losing an eye.  
More recently, during a DBQ examination in January 2015, it was reported that the Veteran has not worked since he was in a car accident in 2006, which resulted in loss of his right eye, crushed ankle and broken leg.  He has continued to have chronic pain from the accident.  He was self-employed as a general contractor in California up until the time of the accident.  

In light of the above, the Board finds that there are no competent or credible medical opinions of record or other indications of unemployability with regard to any occupation consistent with the Veteran's education and vocational background solely due to his service-connected disabilities prior to April 22, 2008.  Although the Veteran has asserted that his PTSD has precluded employment prior to April 22, 2008, the evidence of record reflects that the Veteran stopped working in August 2006 following an accident which resulted in physical disabilities.  Thus, the preponderance of the credible and probative evidence weighs against the Veteran's assertion that he could not engage in substantially gainful employment prior to April 22, 2008 solely due to his service-connected disabilities.  

In sum, the preponderance of the evidence is against the Veteran's claim. Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a TDIU prior to April 22, 2008 is denied.  See 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD is denied.  

Entitlement to TDIU prior to April 22, 2008, is denied.  




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


